UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7125



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEBORAH L. WHITE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CR-97-194, CA-99-898-5)


Submitted:   December 14, 2000          Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deborah L. White, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Deborah L. White seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. White, Nos. CR-97-194; CA-99-898-5

(S.D.W. Va. July 28, 2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2